Title: To Thomas Jefferson from William Branch Giles, 4 January 179[5]
From: Giles, William Branch
To: Jefferson, Thomas



Dear Sir
Philadelphia Jany 4th 1794 [i.e. 1795]

I Received your favors of the 17th Ultimo two days ago and thank you for their contents. I waited on Mr. Shippen last evening and mentioned your business to him. After remarking that he thought the estate of Mr. Banister’s father should in strictness pay the debt, as he was travelling under his father’s direction at the time it was contracted, Mr. Shippen promised to pay it himself, but not immediately. He wished to  see the statement of it, which I had not with me at the time but am now about incloseing it to him. He is in extreme ill health, and I beleive beyond the possibility of recovering. I shall wait on him again after he shall have received the statement and will take pleasure in giveing you further information as to his determination.
Inclosed I send you two papers and think they will afford you some amusement. The debates are very incorrectly taken, but they furnish the outline view of the proceedings. So much cunning and precaution were never before in such a dilemma. The post leaves town this moment. Accept my most affectionate regards &c.

Wm. B. Giles

